DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal Brief and Examination
The request for an extension of time under 37 CFR 1.136(b) for filing the appeal brief under 37 CFR 41.37 filed on 07 January 2021 has been approved for three months. 
This office action is in response to the amendments filed 09 September 2020, the appeal brief filed 07 January 2021 and a Notice of Panel Decision from Pre-Brief Appeal Review response filed 26 February 2021 with a decision to re-open prosecution. No claims have been amended. Claims 7-8 and 14 have been cancelled. No claims have been added. Therefore, claims 1-6, 9-13 and 15-21 are presently pending in this application. 
Claims 1-6, 9-13 and 15-21 are allowed based on the examiners reasons for allowance below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Goeden, attorney of record, on 08 March 2021.
The application has been amended as follows: 
In claim 16, line 8 replace “the posterior of the torso across the left” with --a posterior of the torso across a left--. In line 9 replace “the anterior” with --an anterior--. In line 10 replace “the right” with --a right--.
In claim 17, lines 3-4 replace “the wraparound portion relative to the second portion of the wraparound portion” with --the at least one of the left and right wraparound portions relative to the second portion of the at least one of the left and right wraparound portions--.
Response to Arguments
Applicant’s arguments, see the remarks, filed 07, with respect to the 35 U.S.C. 103 rejections of claims  have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims  have been withdrawn. 
Reasons for Allowance
Claims 1-6, 9-13 and 15-21 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A compression garment comprising: one or more garment portions wrappable about one or more body portions of a user and comprising a plurality of pressure applying regions to apply compression to a plurality of regions of the one or more body portions when the compression garment is donned to assist in moving lymph from the one or more body portions in a therapy sequence, wherein the one or more garment portions further comprise a plurality of cells corresponding to the plurality of pressure applying regions 
The closet prior arts of record are Smith (6,936,021 B1) in view of Waldridge et al. (2005/0143683 A1), Carpenter et al. (6,338,723 B1), Brown (2008/0245361 A1) and Berns et al. (9,320,307 B2).
In figures 2A-3B Smith discloses a compression garment comprising: a garment portion 100 wrappable about a body portion of a user to apply compression to the body portion (see col. 5, lines 12-17), wherein a wraparound garment portion 102 of the 
In figure 5 Waldridge teaches a plurality of pressure applying regions 114/116/118/120/122/124 and that the compression garment (see fig. 5) is donned to assist in moving lymph from a body portion 112 in a therapy sequence, wherein a garment portion 110 further comprise a plurality of cells 126/128/130/132/134/136 corresponding to the plurality of pressure applying regions 114/116/118/120/122/124 and configured to receive fluid to apply pressure (see para. [0056]). 
In figure 34 Carpenter teaches a wraparound garment portion 100 comprising a mitt 101 at the distal end region defining a mitt opening to receive a hand of a user to assist the user in donning the compression garment portion and in wrapping the garment portion 100 about the body portion L of the user, see col. 2, lines 7-8 and col. 22, 54-67). 
In figures 1-6 Brown teaches that a wraparound garment portion 10 comprises a plurality of cells 24a-24c configured to receive fluid to apply pressure (see paras. [0010]-[0011], [0041]-[0043] and [0048]). 
In figures 6E and 7A Berns teaches a tightening apparatus 80 coupled to the wraparound garment portion 82/84 and comprising at least one lace 90 positioned between the proximal end region 84 and the distal end region 82 of the wraparound garment portion to selectively tighten the garment portion 10 about the one or more 
Smith does not disclose the limitation of “the one or more garment portions comprises a plurality of pressure applying regions or that the compression garment is donned to assist in moving lymph from one or more body portions in a therapy sequence, wherein the one or more garment portions further comprise a plurality of cells corresponding to the plurality of pressure applying regions and configured to receive fluid to apply pressure” as recited in claim 1. The limitation of a “therapy sequence” is interpreted in light of the specification which discloses that the therapy sequence is “a sequence of pressures on the body that moves lymph in a desired direction (e.g., from the head towards the neck, from the neck towards the torso, etc.)”, see para. [0035] of the applications specification. Additionally, the combination of Smith with Waldridge, Brown, Carpenter and Bern (Waldridge and Brown teach a plurality of pressure applying regions with inflatable cells, Carpenter teaches a mitt and Bern teaches a tightening apparatus) is considered to be improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Therefore, the prior art does not disclose the limitations as recited in amended claim 1. Claim 16 recites similar limitations and is allowable for the above reasons. Therefore claims 1-6, 9-13 and 15-21 are allowable as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown et al. (2005/0197607 A1) is cited to show an adjustable posture correction garment.
Reinhardt et al. (2012/0197160 A1) is cited to show wraparound garment with adjustable garment portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785